AGENT AGREEMENT

     This AGENT Agreement (this “Agreement”) is entered into as of January 17,
2002, by and between MoreDirect, Inc., a Florida corporation (the “Company”),
and AlphaNet Solutions, Inc., a New Jersey corporation (the “AGENT”).


RECITALS

     The Company operates an internet-based, business-to-business electronic
market place which enables information technology buyers to efficiently source,
evaluate, purchase and track a wide variety of computer hardware, software and
related technology products (the “Products”) from the manufacturers of leading
technology wholesale distributors. The Company desires to engage the AGENT as a
non-exclusive AGENT to assist in the promotion and sale of Products to
prospective customers, and the AGENT has agreed to serve as a AGENT of the
Company, on the terms and subject to the conditions set forth in this Agreement.


TERMS OF AGREEMENT

      NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:


1.   Appointment as AGENT.  The Company hereby agrees to engage the AGENT to
serve as its non-exclusive AGENT to promote and solicit orders for Products on
behalf of the Company, and the AGENT hereby agrees to accept such engagement and
perform such services, on the terms and subject to the conditions set forth in
this Agreement.


2.   Term.  The initial term of this Agreement (the “Initial Term”) shall
commence on the date set forth above (the “Commencement Date”) and shall expire
on close of business on the one-year anniversary of such date, unless terminated
prior thereto in accordance with the terms hereof. The term of this Agreement
shall thereafter renew for successive one-year periods (each, an “Option Term”)
unless either party shall provide written notice to the other party of its
intention not to renew at least thirty (30) days prior to the end of the Initial
Term or any Option Term. For purposes of this Agreement, “Term” shall mean the
period beginning on the Commencement Date and ending upon the sooner of the last
day of the Initial Term or any Option Term or the termination of the AGENT’s
engagement hereunder for any reason.


3.   Duties.  During the Term, the AGENT agrees to use its best efforts to
promote and sell Products to customers on behalf of the Company. The AGENT shall
at all times during the Term seek to enhance tie business interests of the
Company by, among other things: (i) being conversant with the Products and
knowledgeable about the business, operations and needs of customers, (ii)
maintaining continuous contact with customers, (iii) ascertaining and
communicating to the Company the needs and requirements of customers, (iv)
assisting the Company in reasonably resolving any disputes that may arise with
customers, and (v) otherwise providing the Company with such assistance relating
to the sales to customers as may he reasonably requested by the Company from
time to time. The AGENT shall perform its duties and responsibilities honestly,
diligently, in good faith and to the best of its ability. The AGENT shall
observe and comply with all of the rules, regulations, policies and procedures
established by the Company from time to time arid all applicable laws, rules and
regulations imposed by governmental and regulatory authorities from time to
time.


4.   Compensation.


       (a) As full compensation for the services hereunder and in consideration
of the covenants set forth in Sections 9, 10 and 11 below, the Company shall pay
to the AGENT a commission (the “Commission”) based upon the Company’s AGENT
Commission Policy (the “Commission Policy”) as may be in effect from time to
time. The Company’s Commission Policy as in effect as of the date hereof is
summarized on Exhibit Aannexed hereto. The AGENT agrees and acknowledges that
the Company shall have the right to change its Commission Policy at any time in
its sole discretion, provided,however, that the Company shall provide the AGENT
notice of any change in its Commission Policy at least thirty (30) days prior to
the effective date of any such change. Commissions shall be payable monthly by
the Company within thirty (30) days following the end of each calendar month
based upon sales invoiced by the Company during the immediately preceding
calendar month, but shall he subject to later adjustment in accordance with the
Company’s Commission Policy. The Company shall provide the AGENT at the time of
payment of any Commissions with a report setting forth the sales made to each
customer on account of which a Commission is payable which were invoiced by the
Company during the applicable calendar month and the Commission payable on
account thereof.


       (b) The AGENT agrees and acknowledges that all customers of the Company
and all potential or prospective customers identified by the Company, which is
in either case, assigned by the Company to the AGENT (each, a “Company
Customer”) are and shall remain the sole and exclusive property of the Company
with respect to sales of hardware only. The AGENT expressly understands and
agrees that the Company may at any time in its sole discretion reassign any
Company Customer from one AGENT to another AGENT, or to the Company itself with
respect to sales of hardware only. Anything contained herein to the contrary
notwithstanding, AGENT shall retain exclusive rights to sell business advisory,
information technology and network services to its clients, and the Company
shall not itself, nor permit any of its other AGENTs, to sell such services to
AGENT’s clients.


       (c) The Company shall have the sole and absolute right to establish sales
prices, charges and other terms and conditions governing the sale of the
Products. No obligation, contractor agreement shall be binding on the Company
unless itis in writing and signed by a duly authorized officer of the Company.
The Company retains the right in its sole discretion to accept, reject or modify
army sales proposal, order or offer obtained by the AGENT for the sale of
Products. The AGENT shall not accept or approve any sales proposal, order or
offer or make any price quotations, delivery, performance or payment promises,
or product representations or warranties, without the Company’s prior written
approval. The Company shall retain the right to determine whether or not it will
furnish such prior written approval; however, if the Company does provide such
prior written approval, the Company will perform as promised. The Company has
the right to make allowances and/or adjustments in invoice amounts and to return
some or all of the invoice amounts to the customer.


       (d) All invoices in connection with sales made by the AGENT shall be
rendered by the Company directly to the customer. The Company shall have the
exclusive authority and responsibility for collection of all amounts due from
all customers. The AGENT shall upon the request of the Company provide
reasonable assistance in the collection of all amounts due from customers. The
AGENT shall hold in trust for and promptly forward to the Company any amounts in
any form which the AGENT may collect or receive from any customers of the
Company and hereby expressly waives any right of set-off or deduction which he
may have against any such amounts.


       (e) The AGENT agrees that all purchase orders to be filled under this
Agreement will be issued by the AGENT’s customer directly to the Company. The
Company will invoice the AGENT’s customers directly and the AGENT agrees that
all payments will be remitted directly to the Company and all receivables from
these invoices remain the property of the Company; provided, however; that AGENT
shall have the right to audit all such invoices by the Company and remittances
by AGENT’s customers to the Company; and provided, further, that when requested
by the AGENT, the AGENT shall have the right to invoice AGENT’s customers
itself, it being understood and agreed that the commission structure negotiated
by and between AGENT and the Company shall reflect the level of support requited
by the Company.


5.   Independent Contractor Status.  The relationship between the Company and
the AGENT is and shall for all purposes be that of art independent contractor.
The AGENT is not, and shall not be, and no employee, representative or agent of
the AGENT is or shall be, an employee of the Company for any purpose whatsoever
(including state and federal taxes and workers’ compensation insurance) and the
AGENT shall not, whether daring the Term or at any time thereafter, in any
manner hold itself out to the public, or permit any employee, representative or
agent, of the AGENT to hold himself or herself out to the public, as an employee
of the Company. Except as set forth herein, the Company shall have no right to
control or direct the details, manner or means by which the AGENT accomplishes
the services to be performed hereunder. The AGENT shall establish its own
working hours and other working conditions. Neither the AGENT nor any of its
employees, agents or representatives shall receive any fringe benefits from the
Company whatsoever, and the AGENT shall be responsible for all costs and
expenses incurred by it and its employees, agents and representatives in
connection with his Agreement. The Company will not, and the AGENT has requested
that the Company not, withhold any monies for any state, local or federal taxing
authorities from Commissions earned by AGENT pursuant to this Agreement. The
Company shall prepare and file a Form 1099 with the Internal Revenue Service
reporting the compensation paid to the AGENT and the AGENT shall be responsible
for the payment of all withholdings, contributions and payroll taxes relating to
its services. The parties specifically acknowledge that the AGENT may provide
similar services for the benefit of other companies. The AGENT’s does not have
any right, power or authority to enter into any contract or obligation, either
express or implied, on behalf of, in the name of. or binding upon the Company,
or to extend credit in the name or on behalf of the Company.


6.   Warranty.  THE AGENT ACKNOWLEDGES THAT THE PRODUCTS AND SERVICES ARE
PROVIDED “AS IS,” WHICH MEANS THAT THE COMPANY SHALL PASS ALONG TO AGENT AND
AGENT’S CUSTOMERS ONLY THE MANUFACTURER’S WARRANTIES ON ALL PRODUCTS/SERVICES
SOLD BY AGENT TO THE FULLEST EXTENT PERMITTED BY LAW, THE COMPANY MAKES NO
ADDITIONAL REPRESENTATION OR WARRANTY, OF ANY KIND, WHATSOEVER, WITH RESPECT TO
THE PRODUCTS OR THE SERVICE OR THE CONTENT OF ANY OF THE COMPANY’S WEB SITES
(EACH, A “WEBSITE”) OR THE FUNCTIONS, MATERIALS, OR INFORMATION MADE ACCESSIBLE
BY ANY WEB SITE, FOR ANY PRODUCT OR SERVICES OR ANY HYPERTEXT LINKS TO THIRD
PARTIES OR FOR ANY BREACH OF SECURITY ASSOCIATED WITH THE TRANSMISSION OF
SENSITIVE INFORMATION THROUGH ANY WEB SITE OR ANY LINKED SITE. FURTHER, THE
COMPANY AND ITS SUBSIDIARIES AND AFFILIATES DISCLAIM ANY EXPRESS OR IMPLIED
WARRANTIES, INCLUDING, WITHOUT LIMITATION NON-INFRINGEMENT, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE. THE COMPANY DOES NOT WARRANT THAT THE
FUNCTIONS CONTAINED IN ANY WEB SITE OR THE PRODUCTS OR SERVICE, OR ANY MATERIAL
OR CONTENT CONTAINED THEREIN, WILL BE UNINTERRUPTED OR ERROR FREE, THAT DEFECTS
WILL BE CORRECTED. OR THAT ANY WEB SITE OR THE SERVER THAT MAKES IT AVAILABLE IS
FREE OF VIRUSES OR HARMFUL COMPONENTS. NONE OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES SHALL BE LIABLE FOR THE USE OF THE PRODUCTS, THE
SERVICE OR ANY WEB SITE, INCLUDING, WITHOUT LIMITATION, THE CONTENT THEREOF AND
ANY ERRORS CONTAINED THEREIN.


     IN NO EVENT SHALL THE COMPANY, THE AGENT OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES OR AFFILIATES BE LIABLE FOR ANY INDIRECT, PUNITIVE, INCIDENTAL,
SPECIAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN ANY WAY RELATED TO THE
USE, PERFORMANCE OR CONTENT OF THE PRODUCTS, THE SERVICE OR ANY WEB SITE,
WHETHER BASED ON ANY THEORY OF CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY OR
OTHERWISE, EVEN IF THE COMPANY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. BECAUSE SOME STATES AND JURISDICTIONS MAY NOT ALLOW THE EXCLUSION OR
LIMITATION OF LIABILITY FOR CONSEQUENTIAL OR INCIDENTAL DAMAGES, THE ABOVE
LIMITATION MAY NOT APPLY.

7.   Indemnification.  The Company and the AGENT shall indemnify, defend and
hold each other and their respective officers, directors, shareholders,
employees, representatives, agents, successors and assigns harmless from and
against any and all claims, liabilities, actions, losses, costs, expenses
(including attorneys’ fees and expenses) and damages arising from or relating to
any action, or omission to act, of the other.


8.   Termination.  Notwithstanding anything to the contrary contained in this
Agreement, the parties shall have the right, in addition to any other rights and
remedies which they may have, to terminate this Agreement and the engagement of
the AGENT hereunder as follows:


       (a)  Termination Without Cause.  Either party may terminate this
Agreement and the AGENT’s engagement hereunder at any time upon thirty (30) days
prior written notice to the other party.


       (b)  Termination For Cause.  In the event that the Company or the AGENT
(i) breaches any of the terms or conditions of this Agreement and such breach is
not cured (if curable) within ten (10) days after written notice thereof is
delivered to the other party, (ii) commits any dishonest, fraudulent or
willfully negligent act with respect to the other party, (iii) is convicted of
any misdemeanor involving dishonesty or moral turpitude or any felony, or (iv)
commits any act which injures or could reasonably be expected to injure the
reputation, business or business relationships of the other, then the notifying
party shall have the right to immediately terminate this Agreement and the other
party’s relationship with the notifying party hereunder by delivery of a written
notice to the other party of such termination.


       (c)  Payments Upon Termination.  In the event that the Company shall
terminate this Agreement and the AGENT’s engagement hereunder other than
pursuant to Section 8(b) above, the Company shall pay the AGENT Commissions in
accordance with the Company’s then applicable Commission Policy on all sales
made on or prior to the date of termination and when as the same would have been
payable but for such termination. In the event that the Company rightfully
terminates this Agreement pursuant to Section 8(b) above, the Company shall not
be obligated to pay any Commissions to the AGENT after the date of termination
except as may be otherwise agreed by the parties or determined by a court of
law.


9.   Confidential Information.  The AGENT recognizes and acknowledges that its
employees, representatives and agents will have access to certain confidential
and proprietary information about the Company, its affiliates and parties with
whom the Company does business (collectively the “Confidential Information”),
(including, without limitation, trade and specifications, know-how, prices,
suppliers, customers, costs, strategies, financial and business prospects) and
that such information constitutes valuable, special and unique property of the
Company. The AGENT acknowledges that the Confidential Information is and shall
remain the exclusive property of the Company. The AGENT agrees that it will not,
and will cause its employees, representatives and agents not to, at any time
(whether during the Term or at any time thereafter) disclose the Confidential
Information to anyone outside the parties to this Agreement, or utilize such
Confidential Information for its or his own benefit or the benefit of any third
parties without the prior written consent of the Company. The AGENT agrees that
the foregoing restrictions shall apply whether or not such information is marked
“Confidential”. The AGENT shall be responsible and liable for any breach of the
provisions of this Section 9 by any employee, representative or agent of the
AGENT. The Company acknowledges that the term “Confidential Information” shall
not include information which (i) was known by the AGENT prior to disclosure by
or on behalf of the Company, its affiliates or parties with whom the Company
does business; (ii) becomes available to the AGENT from a source other than the
Company, its affiliates or parties with whom the Company does business that is
not bound by a duty of confidentiality to the Company, its affiliates or such
other parties; or (iii) becomes generally available or known in the industry
other than as a result of its disclosure by the AGENT or any of its employees,
representatives or agents become legally obligated to disclose any Confidential
Information other than to the Company, he or it will provide the Company with
prompt notice thereof so that the Company may seek a protective order or other
appropriate remedy and the AGENT will cooperate with and assist the Company in
securing such protective order or other remedy. In the event that such
protective order is not obtained, or that the Company waives compliance with the
provisions of this Section to permit a particular disclosure, the AGENT, or its
employee, representative or agent, as applicable, will furnish only that portion
of the Confidential Information which he or it is legally required to disclose.
The AGENT further agrees that all memoranda, disks, files, notes, records or
other documents which contain Confidential Information, whether in electronic
form or hard copy. and whether created by the AGENT or others, which come into
the possession of the AGENT or an of its employees, agents or representatives,
shall be and remain the exclusive property of the Company to be used by the
AGENT only in the performance of its obligations hereunder, and shall be
delivered by it to the Company together with any copies thereof upon the
termination of this Agreement or at any other time upon the request of the
Company. The AGENT also agrees to execute, and to cause its employees,
representatives or agents to execute, such confidentiality agreements that the
Board of Directors of the Company may adopt, and modify from time to time, as a
standard form to be executed by AGENTs or representatives of the Company. Also,
the Company recognizes and acknowledges that it will have access to certain
confidential and proprietary information about the AGENT, its affiliates and
parties with whom the AGENT does business (collectively, the “AGENT Confidential
Information”) and that such information constitutes valuable, special and unique
property of the AGENT. The Company acknowledges that the AGENT Confidential
Information is and shall remain the exclusive property of the AGENT. The Company
agrees that it will not at any time (whether during the Term or at any time
thereafter) disclose the Confidential Information to anyone outside the AGENT,
or utilize such Confidential Information for its own benefit or the benefit of
any third parties without the prior written consent of the AGENT. The Company
agrees that the foregoing restrictions shall apply whether or not such
information is marked “Confidential”. The AGENT acknowledges that the [term
“AGENT Confidential Information” shall not include information which (i) was
known by the Company prior to disclosure by or on behalf of the AGENT, its
affiliates or parties with whom the AGENT does business, (ii) becomes available
to the Company from a source other than the AGENT its affiliates or parties with
whom the AGENT does business that is not bound by a duty of confidentiality to
the AGENT, its affiliates or such other parties, or (iii) becomes generally
available or known in the industry other than as a result of its disclosure by
the Company. In the event that the Company becomes legally obligated to disclose
any AGENT Confidential Information other than to the AGENT, it will provide the
AGENT with prompt notice thereof so that the AGENT may seek a protective order
or other appropriate remedy and the Company will cooperate with and assist the
AGENT in securing such protective order or other remedy. In the event that such
protective order is not obtained, or that the AGENT waives compliance with the
provisions of this Section to permit a particular disclosure, the Company will
furnish only that portion of the AGENT Confidential Information which it is
legally required to disclose. The Company further agrees that all memoranda,
disks, files, notes, records or other documents which contain AGENT Confidential
Information, whether in electronic form or hard copy, and whether created by the
Company or others, which come into its possession, shall be and remain the
exclusive property of the AGENT to be used by the Company only in the
performance of its obligations hereunder, and shall be delivered by it to the
AGENT together with any copies thereof upon the termination of this Agreement or
at any other time upon the request of the AGENT.


10.   Non-Solicitation of Customers.  The AGENT acknowledges that the Company
engages in a competitive business, the AGENT’s services and responsibilities are
unique in character and are of particular significance to the Company, and the
AGENT’s relationship with the Company will place it in a position of confidence
and trust with customers of the Company. The AGENT consequently agrees that it
is reasonable and necessary for the protection of the Company and its goodwill
and business that the AGENT makes the commitments set forth herein. The AGENT
therefore agrees that during the Term and for a period of one (1) year
thereafter (the ‘Restricted Period”), it will not attempt in any manner to
solicit or sell to any Company Customer any Products of the type marketed or
sold by the Company during the Term or any products substantially similar to or
competitive with such Products; provided, however, this restriction shall in no
way restrict AGENT from selling to or soliciting services business from any such
Company Customers during the Restricted Period or otherwise, nor shall such
restriction apply to sales to or solicitations by AGENT of clients or
prospective clients not first introduced by Company to AGENT.


11.   Non-Solicitation of Employees.  The AGENT and the Company agree that they
will not during the Restricted Period, directly or indirectly, employ or permit
any company or business directly or indirectly controlled by it to employ, any
person who is, or at any time during the preceding twelve (12) month period, was
an employee of the Company or the AGENT or any of their respective affiliates,
or induce or persuade or seek to induce or persuade any such person to leave his
employment with the Company or the AGENT or any of their respective affiliates.


12.   Enforceability of Restrictive Covenants.  The AGENT and the Company hereby
acknowledge that the restrictions on their activities contained in Sections 9,
10 and 11 are necessary for the reasonable protection of the Company and the
AGENT and are a material inducement to the Company and the AGENT entering into
this Agreement. The AGENT and the Company further acknowledge that a breach of
any such provisions would cause irreparable harm to the Company and the AGENT
for which there is no adequate remedy at law. The AGENT and the Company agree
that in the event of the breach of any provision contained in Sections 9, 10 and
11 of this Agreement, the Company and the AGENT shall have the right, in
addition to any other rights or remedies they may have, to seek injunctive
relief without having to post bond or other security and without having to prove
special damages or the inadequacy of the available remedies at law. The parties
acknowledge that (a) the time, scope, geographic area and other provisions
contained in Sections 9, 10 and 11 are reasonable and necessary to protect the
goodwill and business of the Company and the AGENT, (b) as art internet-based
business, the customers of the Company and the AGENT may be serviced from any
location and accordingly it is reasonable that the covenants set forth herein
are not limited by narrow geographic area, and (c) the restriction of the
AGENT’s ability to solicit customers will not prevent it from conducting its
business. If any covenant contained in Sections 9, 10 and 11 is held to be
unenforceable by reason of the time, scope or geographic area covered thereby,
such covenant shall be interpreted to extend the maximum time, scope or
geographic area for which it may be enforced as determined by a court making
such determination, and such covenant shall only apply in its reduced form of
the operation of such covenant in the particular jurisdiction in which such
adjudication is made in the event that the Company or the AGENT shall bring any
action, suit or proceeding against one another for the enforcement of this
Agreement, the calculation of the Restricted Period shall not include the period
of time commencing with the filing of the action, suit or proceeding to enforce
this Agreement through the date of the final judgment or final resolution
(including all appeals, if any) of such action, suit or proceeding. The
existence of any claim for cause of action by one party against the other or any
of its affiliates predicated on this Agreement or otherwise shall not constitute
a defense to the enforcement by either party of any provision of Sections 9, 10
and 11.


13.   Conflict.   The parties hereto hereby represent and warrant to each other
that the execution and delivery of this Agreement by it and the performance by
it of its duties hereunder, shall not constitute a default, breach or violation
of any understanding, contract or commitment, written or oral, express or
implied, to which the such party is a party or to which it is or may be bound.
The parties hereby agree to indemnify and hold each other harmless from and
against any and all claims, losses, damages, liabilities, costs and expenses
(including, without limitation, attorneys’ fees and expenses) incurred by the
other in connection with any default, breach or violation by the other party of
any such understanding, contract or commitment.


14.   Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
assigns, except that neither party may assign any of us rights or delegate any
of its duties hereunder and may not appoint any sub-representative or use any
other independent sales agent to sell Products without the express prior written
consent of the other party.


15.   Entire Agreement.  This Agreement constitutes the entire understanding of
the parties and supersedes all prior agreements, understandings, arrangements,
promises and commitments, whether written or oral, express or implied, relating
to the subject matter hereof, and all such prior agreements, understandings,
arrangements, promises and commitments are hereby canceled and terminated.


16.   Amendment.  This Agreement may not be amended, supplemented or modified in
whole or in part except by an instrument in writing signed by the party or
parties against whom enforcement of such amendment, supplement or modification
is sought.


17.   Survival.  The provisions of Sections 4(a), 4(b), 4(d), 5, 6, 7, 8(c) and
9 through 25 shall survive the termination or expiration of this Agreement


18.   Notices.  Any notice, request or other document required or permitted to
be given under this Agreement shall he in writing and shall he deemed given (a)
upon delivery, if delivered by hand, (b) three days after the date of deposit in
the mail, postage prepaid, if mailed by U.S. certified or registered mail or (c)
on the next business day, it sent by prepaid overnight courier service, in each
case, addressed as follows:


  if to the AGENT, to the address
set forth below its name on the signature page hereto.

If to the Company, to:

MoreDirect, Inc.
7300 N. Federal Highway, Suite 200
Boca Raton, FL 33487
Attention:  President


  Any party may change the address to which notice shall be sent by giving
notice of such change of address to the other parties in the manner provided
above.


19.   Waivers.  The failure or delay of any party to enforce any provision of
this Agreement shall in no way affect the right of such party to enforce the
same or any other provision of this Agreement. The waiver by any party of any
breach of any provision of this Agreement shall not be construed as a waiver by
such party of any succeeding breach of such provisions or a waiver by such party
of a breach of any other provision. The granting of any consent or approval by
any party in any one instance shall not he construed to waive or limit the need
for such consent or approval in any other or subsequent instance.


20.   Governing Law.  This Agreement shall be construed in accordance with the
laws of the State of Florida applicable to contracts executed and to be wholly
performed within such State. The parties to this Agreement agree that any suit,
action or proceeding arising out of or relating to this Agreement or any
judgment entered by any court in respect thereof shall be brought in the courts
of Palm Beach County, Florida or in the U.S. District Court for the Southern
District of Florida. Each party hereby (a) irrevocably accepts the exclusive
personal jurisdiction of such courts for the purpose of any action, suit or
proceeding arising out of or relating to this Agreement, (b) irrevocably waives,
to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of venue of any action, suit or proceeding arising
out of or relating to this Agreement or any judgment entered by any court in
respect thereof brought in such courts, and (c) irrevocably waives any claim
that any action, suit or proceeding brought in any such court is brought in an
inconvenient forum. Each party further agrees that service of process, summons,
notice or document by U.S. registered mail in accordance with this Agreement
shall be effective service of process for any action, suit or proceeding brought
against a party in any such court of competent jurisdiction.


21.  

Severability.  If any term or provision of this Agreement shall be determined by
a court of competent jurisdiction to be illegal, invalid or unenforceable for
any reason, the remaining provisions of this Agreement shall remain enforceable
and the invalid, illegal or unenforceable provisions shall be modified so as to
be valid and enforceable and shall be enforced.


22.   Section Headings.  Section headings are included in this Agreement for
convenience of reference only, and shall in no way affect the meaning or
interpretation of this Agreement.


23.   Counterparts.  This Agreement may be executed in two or more counterparts
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.


24.   Number of Days.  In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays and holidays,
provided, however, if the final day of any lime period falls on a Saturday,
Sunday or holiday on which federal banks in the United States are or may elect
to be closed, then the final day should be deemed the next day which is not a
Saturday, Sunday or such holiday.


25.   Attorney’s Fees.  In any action brought to enforce any provision of
Sections 9, 10. 11 or 12 of this Agreement, the prevailing party shall be
entitled to recover reasonable attorneys’ fees and costs from the other party to
the action or proceeding. For purposes of this Agreement, the “prevailing party”
shall be deemed to be that party who obtains substantially the result sought,
whether by settlement, mediation, judgment or otherwise, and “attorneys’ fees”
shall include, without limitation, the actual attorneys’ fees incurred in
retaining counsel for advice, negotiations, suit or other legal proceeding,
including mediation and arbitration.


     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first written above.

MOREDIRECT, INC.


By: /s/ SCOTT MODIST
——————————————
Scott Modist
Vice President/CFO


ALPHANET SOLUTIONS, INC.


By: /s/ VINCE TINEBRA
——————————————
Vince Tinebra
President & COO


--------------------------------------------------------------------------------


EXHIBIT A


MOREDIRECT, INC.


AGENT COMMISSION POLICY

     MoreDirect, Inc. (the “Company”) shall pay a commission (the
“Commission”)to AlphaNet. a commission-based agent of the Company (“AGENT”),
based on the Gross Profits (as defined below) earned by the Company during each
calendar month on account of Commissionable Sales (as defined below) which
result either directly and exclusively from the AGENTs efforts or from the
efforts of the Agent’s assigned Company representative. For the purposes of this
agreement, Commissionable sales are defined as one of two distinct categories,
which will be subject to two different commission percentages as follows. 1)
Sales made by the Company to Commissionable Customers where the AGENT solicits
the order, initiates and prepares the quote. and secures the purchase order, the
AGENT’s commission shall be 15% (Fifteen Percent) of the Gross Profit, or 2)
sales made by the Company to Commissionable Customers where the Company assists
in the quoting process or securing of the purchase order, the AGENT’s commission
shall be 5% (Five Percent) of the Gross Profit.

For purposes hereof, (i) “Commissionable Customer” shall mean and include any
prospective customer identified by the AGENT which has not previously been a
customer of the Company through the AGENT (each, an “AGENT Customer”); (ii)
“Commissionable Sales” shall mean sales of computer hardware, software and
related technology products offered for sale by the Company which are made to
the “Agent Customer” and (iii) “Gross Profits” on Commissionable Sales for any
Calendar month shall mean all amounts invoiced by the Company during such month
on account of Commissionable Sales made by AGENT less the sum of (a) any direct
or indirect costs incurred by the Company in connection with such sales
(including, without limitation, the cost of goods sold and any related shipping
and handling charges), (b) any sales returns, allowances or discounts with
respect to Commissionable Sales (whether such Commissionable Sales were made
during that month or any prior month), and (c) any taxes, duties or other fees
payable by the Company with respect to Commissionable Sales (whether such
Commissionable Sales were made during that month or any prior month.

     In the event that: (i) the Company is unable, for any reason, to collect
all or any portion of the amount invoiced on account of any Commissionable Sale,
(ii) the Company deems it advisable in its sole and absolute discretion to
retrain from collecting all or any portion of the amount invoiced on account of
any Commissionable Sale, (iii) the Company believes in its sole and absolute
discretion that all or any portion of an amount invoiced on account of any
Commissionable Sale may be uncollectable or otherwise credited or returned to
the Commissionable Customer, or (iv) the Company for any reason returns or
otherwise credits to the Commissionable Customer all or any portion of an amount
invoiced on account of any Commissionable Sale, and, with respect to any such
invoiced amounts set forth in clause (i) through (v) above, the, AGENT was
previously paid a Commission, then, at the Company’s election, the Company may
either set off the Commission paid on account of any such Commissionable Sales
against future Commissions earned hereunder or the AGENT shall promptly repay
the Commission paid on account of any such Commissionable Sales to the Company;
it being expressly understood and agreed that in no event shall AGENT’S
liability to Company for uncollected receivables, returns or credits exceed the
Commission actually paid by Company to AGENT in respect of the affected sale.

21.   Severability.   If any term or provision of this Agreement shall be
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable for any reason, the remaining provisions of this Agreement shall
remain enforceable and the invalid, illegal or unenforceable provisions shall be
modified so as to be valid and enforceable and shall he enforced.


22.   Headings.   Section headings are included in this Agreement for
convenience of reference only, and shall in no way affect the meaning or
interpretation of this Agreement.


23.   Counterparts.   This Agreement may be executed in two or more counterparts
each of which shall he deemed an original, but all of which taken together shall
constitute one and the same instrument.


24.   Number of Days.  In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays and holidays,
provided, however, if the final day of any lime period falls on a Saturday,
Sunday or holiday on which federal banks in the United States are or may elect
to be closed, then the final day should be deemed the next day which is not a
Saturday, Sunday or such holiday.


25.   Attorney’s Fees.  In any action brought to enforce any provision of
Sections 9, 10. 11 or 12 of this Agreement, the prevailing party shall he
entitled to recover reasonable attorneys’ fees and costs from the other party to
the action or proceeding. For purposes of this Agreement, the “prevailing party”
shall be deemed to be that party who obtains substantially the result sought,
whether by settlement, mediation, judgment or otherwise, and “attorneys’ fees”
shall include, without limitation, the actual attorneys’ fees incurred in
retaining counsel for advice, negotiations, suit or other legal proceeding,
including mediation and arbitration.


     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first written above.

MOREDIRECT, INC.


By: /s/ SCOTT MODIST
——————————————
Scott Modist
Vice President/CFO


ALPHANET SOLUTIONS, INC.


By: /s/ VINCE TINEBRA
——————————————
Vince Tinebra
President & COO
